   8:16-cr-00093-JFB-TDT Doc # 84 Filed: 08/13/20 Page 1 of 1 - Page ID # 239




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                      Plaintiffs,
                                                              8:16CR93
       vs.                                                     ORDER


JIMMY DEBERRY,
                      Defendant.




       This matter is before the Court following a hearing, Filing No. 83, regarding

defendant’s motion for compassionate release, Filing No. 68. After hearing the argument

by the parties, the Court orders the United States Probation Office, Omaha, Nebraska to

conduct an investigation into defendant’s proffered home confinement for possible

COVID-19 release as well as provide medical records regarding the defendant from the

Bureau of Prisons as well as any disciplinary records from the BOP.

       THEREFORE, IT IS ORDERED THAT the United States Probation Office, Omaha,

Nebraska, is hereby ordered to conduct an investigation into defendant’s proffered home

confinement for possible COVID-19 release and provide medical records regarding the

defendant from the Bureau of Prisons as well as any disciplinary records from the BOP.

within 10 days of the date of this Order.

       Dated this 13th day of August, 2020.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
